 

10
Ui
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2:18-cv-01804-MJP Document 44-1 Filed 10/24/19 Page 1 of 2

The Honorable Marsha J. Pechman

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

MARK PHILLIPS,
Case No.: 18-CV-01804 MJP
Plaintiff,
ORDER GRANTING DEFENDANT
Vv. JENNIFER SCH WEICKERT’S
MOTION TO SUBSTITUTE
JOYCE PRIMM SCHWEICKERT, JENNIFER HERSELF FOR MARK PHILLIPS AS
PAIGE SCHWEICKERT, T. JEFFREY PLAINTIFF

KEANE, KEANE LAW OFFICE, DOES 1-5,
NOTED ON MOTION CALENDAR:

Defendants. November 8, 2019

el ll i le li a ee ee ee

[Proposed]

 

 

This matter came before the Court on Defendant Jennifer Schweickert’s Motion to
Substitute Herself for Mark Phillips as Plaintiff. The Court considered all the materials
submitted by the parties.

Defendant Jennifer Schweickert’s Motion to Substitute Herself for Mark Phillips as

Plaintiff is GRANTED.

Dated this 4 day of ov. , 2019. Sf.

MARSHA J. PECHMA
United States District MN

ORDER GRANTING DEF. JENNIFER KEANE LAW OFFICES
SCHWEICKERT’S MOTION TO SUBSTITUTE 100 NE Northlake Way, Suite 200

HERSELF AS PLAINTIFF - 1 Seattle, Washington 98105
206-438-3737 * Facsimile 206-632-2540

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-01804-MJP Document 44-1 Filed 10/24/19 Page 2 of 2

Presented by:

KEANE LAW OFFICES

/s/ T. Jeffrey Keane
T. Jeffrey Keane, WSBA #8465

Attorney for Defendants Jennifer Schweickert, T. Jeffrey Keane, and Keane Law Offices
Keane Law Offices

100 NE Northlake Way, Suite 200

Seattle, WA 98105

Phone: 206/438-3737

Fax: 206/632-2540

tik@tjkeanelaw.com

*
ORDER GRANTING DEF. JENNIFER KEANE LAW OFFICES
SCHWEICKERT’S MOTION TO SUBSTITUTE 100 NE Northlake Way, Suite 200
HERSELF AS PLAINTIFF - 2 Seattle, Washington 98105

206-438-3737 * Facsimile 206-632-2540

 

 
